Journal Entries (1834-36): Journal5: (1) Guardian appointed, notice ordered published *p. 29; (2) motion to take bill as confessed *p. 49; (3) motion to set aside appointment of guardian *p. 51; (4) motion to take bill as confessed withdrawn, appointment of guardian rescinded, guardian appointed, administrator made a party, rule to plead *p. 57; (5) referred to master to take testimony, special commissioner appointed to take testimony *p. 103; (6) rule of reference extended *p. 124.
Papers in File: (i) Bill of complaint; (2) precipe for subpoena; (3) writ of subpoena and return; (4) copy of subpoena; (5) affidavit of non-residence; (6) affidavit of non-age; (7) motion for appointment of guardian ad litem; (8) proof of publication of notice; (9) motion to set aside appointment of guardian; (10) answers; (11-13) replications; (14-15) notices of intention to take testimony; (16-19) letters of special commissioner transmitting depositions; (20) certificate of special commissioner re taking depositions; (21) affidavit of Ira Porter re taking depositions; (22) motion to suppress depositions; (23) notice of taking testimony; (24) depositions of complainant’s witnesses; (25) depositions of defendants’ witnesses; (26) motion to set case for hearing; (27) draft of order to set case for hearing; (28) decree signed by chancellor; (29) appeal bond, allowance of appeal; (30) copy of decree of affirmance by Supreme Court; (31) copy of final decree by chancellor; (32) register’s bill of costs.
Chancery Case 169 of 1833.